DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Postolski on August 6, 2021.

The application has been amended as follows: 
Claim 1:
	A non-connection state measurement method, applied to user equipment (UE), comprising: acquiring measurement configuration information, wherein the measurement configuration information comprises one or more frequencies; starting, by the UE in a non-connection state, to perform measurements on the one or more frequencies according to the measurement configuration information; and reporting, by the UE after the UE enters a connected state from the non-connection state, a measurement result obtained from the measurement, wherein the method further comprises: stopping the measurements when a radio resource control (RRC) connection setup complete message or an RRC connection resume complete message is transmitted or the measurement result is reported; or stopping the measurements after an RRC connection setup complete message or an RRC connection resume complete message has been transmitted or the measurement result has been reported; and stopping the measurements if the measurements are started at a predetermined moment before a paging occasion when a and2Serial No. 16/758895Atty. Dkt. No. 03399DIPLF22USNAT1US Reply to Office Action of April 15, 2021PIUS2020154CN stopping the measurements after an RRC connection setup fails; or stopping the measurements after a connected-state measurement configuration is received; and stopping the measurements if a preset time duration has elapsed since the UE started the measurement, wherein the preset time duration is specified in a protocol or configured by a base station or is equal to a valid time of the measurement configuration information.

Claim 33:
	User equipment (UE), comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement a non-connection state measurement method, and the non-connection state measurement method comprises: acquiring measurement configuration information, wherein the measurement configuration information comprises one or more frequencies; starting, by the UE in a non-connection state, to perform measurements on the one or more frequencies according to the measurement configuration information; and reporting, by the UE after the UE enters a connected state from the non-connection state, a measurement result obtained from the measurement; wherein the method further comprises: stopping the measurements when a radio resource control (RRC) connection setup complete message or an RRC connection resume complete message is transmitted or the measurement result is reported; or stopping the measurements after an RRC connection setup complete message or an RRC connection resume complete message has been transmitted or the  and stopping the measurements if the measurements are started at a predetermined moment before a paging occasion when a paging message is received, and the UE does not detect that the UE is paged at the paging occasion, wherein a time interval between the predetermined moment and the paging occasion is determined in a protocol or configured by a base station; and stopping the measurements after an RRC connection setup fails; or stopping the measurements after a connected-state measurement configuration is received; and stopping the measurements if a preset time duration has elapsed since the UE started the measurement, wherein the preset time duration is specified in a protocol or configured by a base station or is equal to a valid time of the measurement configuration information.  
Claim 45:
	A non-transitory computer-readable storage medium, storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement a non-connection state measurement method, and the non-connection state measurement method comprises: acquiring measurement configuration information, wherein the measurement configuration information comprises one or more frequencies;  starting, by the UE in a non-connection state, to perform measurements on the one or more frequencies according to the measurement configuration information; and reporting, by the UE after the UE enters a connected state from the non-connection state, a measurement result obtained from the measurement; wherein the method further comprises: stopping the measurements when a radio resource control (RRC) connection setup complete message or an RRC connection resume complete message is transmitted or the measurement result is reported; or stopping the measurements after an RRC connection setup complete message or an RRC connection resume complete message has been transmitted or the measurement result has been reported; and stopping the measurements if the measurements are started at a predetermined moment before a paging occasion when a paging message is received, and the UE does not detect that the UE is paged at the paging occasion, wherein a time interval between the predetermined moment and the paging occasion is determined in a protocol or configured by a base station; or stopping the measurements after an RRC connection setup fails; and stopping the measurements after a connected-state measurement configuration is received; and stopping the measurements if a preset time duration has elapsed since the UE started the measurement, wherein the preset time duration is specified in a protocol or configured by a base station or is equal to a valid time of the measurement configuration information.   

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 33, 45, the prior art either alone or in combination fails to teach the features of stopping the measurements after an RRC connection setup complete message or an RRC connection resume complete message has been transmitted or the measurement result has been reported; and stopping the measurements if the measurements are started at a predetermined moment before a paging occasion when a paging message is received, and the UE does not detect that the UE is paged at the paging occasion, wherein a time interval between the predetermined moment and the paging occasion is determined in a protocol or configured by a base station; and    2Serial No. 16/758895Atty. Dkt. No. 03399DIPLF22USNAT1US    stopping the measurements after an RRC connection setup fails; or stopping the measurements after a connected-state measurement configuration is received; and stopping the measurements if a preset time duration has elapsed since the UE started the measurement, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641